      9:18-cv-00083-MBS         Date Filed 12/17/18       Entry Number 60        Page 1 of 2




                           UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                BEAUFORT DIVISION

Tomasa Romero Solis, Heriberto Gonzalez  )            C/A No.: 9:18-CV-0083-MBS
Najera, Anareli Mendiola Romero, Edgar   )            (consolidated with 2:18-cv-69-MBS, 2:18-
Mendiola Romero, and Juan Carlos         )            cv-71-MBS, 2:18-cv-73-MBS, 2:18-cv-74
Mendiola Romero,                         )            -MBS, 2:18-cv-76-MBS, 2:18-cv-77-MBS,
                                         )            9:18-cv-82-MBS, and 9:18-cv-93-MBS)
                             Plaintiffs, )
                                         )
                      v.                 )
                                         )
L. Frank Cissna, Director, United States )
Citizenship and Immigration Services,    )
                                         )
                             Defendant.  )
___________________________________ )

                                                ORDER

       This case is before the Court on the parties’ joint request for a briefing schedule. Given

the nature of the case and the agreement of the parties, the Court enters the following schedule:

       •       On or by December 21, 2018, the Plaintiffs shall file their motion for summary

               judgment, an unopposed motion for a protective order, and an unopposed motion

               to file the record under seal;

       •       On or by January 21, 2019, the Defendant shall file its response to

               Plaintiffs’ motion for summary judgment and its cross-motion for summary

               judgment;

       •       On or by February 4, 2019, the Plaintiffs shall file their reply in support of their

               motion for summary judgment and their response to Defendant’s motion for

               summary judgment; and




                                                  1
      9:18-cv-00083-MBS        Date Filed 12/17/18     Entry Number 60        Page 2 of 2




       •      On or by February 19, 2019, the Defendant shall file its reply in support of

              its motion for summary judgment.

Nothing in this briefing schedule precludes Plaintiffs from moving to complete or supplement

the record should they deem such motion necessary.

       IT IS SO ORDERED.

December 14, 2018                                         s/Margaret B. Seymour _________
Charleston, SC                                            Margaret B. Seymour
                                                          Senior United States District Judge




                                               2
